            18-11852-jlg   Doc 68-3    Filed 03/22/19 Entered 03/22/19 14:38:55   Exhibit C -
                                      Attorney Certification Pg 1 of 3




                                               EXHIBIT C

                                          Attorney Certification




4828-8723-8794.7
             18-11852-jlg   Doc 68-3     Filed 03/22/19 Entered 03/22/19 14:38:55            Exhibit C -
                                        Attorney Certification Pg 2 of 3


         FOLEY & LARDNER LLP
         Katherine R. Catanese
         90 Park Avenue
         29th Floor
         New York, NY 10016-1314
         Telephone: (212) 338-3566
         Facsimile: (212) 687-2329
         Email: kcatanese@foley.com
         Counsel for Panos Seretis

         UNITED STATES BANKRUPTCY COURT
         SOUTHERN DISTRICT OF NEW YORK

          IN RE:

                                                                              Chapter 7
          PANOS PAPADOPOULOS SERETIS
                                                                              Case No. 18-11852-JLG
                                       Debtor.


          YANNIS (IOANIS) BONIKOS, RIGEL SHAHOLLI
          AND DIMITIRIOS OIKONOMOPOULOS,
                                                                              Adv. Pro. No. 18-01637-JLG
                                       Plaintiff,

                                -against-

          PANOS SERETIS,

                                       Defendant.


         CERTIFICATION IN SUPPORT OF MOTION OF PANOS SERETIS FOR APPROVAL
                     OF SETTLEMENT OF ADVERSARY PROCEEDING

        I hereby certify pursuant to Local Rule 4007-2(a), that no consideration has been promised or

        given, directly, or indirectly for the withdrawal of the section 727 claim in the above captioned

        Adversary Proceeding.



        Dated: Marchdo 2019                 Respectfully Submitted,



4814-3283-9054.1
            18-11852-jlg   Doc 68-3    Filed 03/22/19 Entered 03/22/19 14:38:55    Exhibit C -
                                      Attorney Certification Pg 3 of 3




                                                       /s/ Katherine R. Catanese

                                                       Katherine R. Catanese

                                                       Foley & Lardner - New York
                                                       90 Park Avenue
                                                       New York, NY 10016-1314
                                                       212-682-7474Fax:212-687-2329
                                                       kcatanese@foley.com




                                                   2
4814-3283-9054.1
